internal_revenue_service number release date index number --------------------------------------- --------------------------------------- -------------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------- telephone number --------------------- refer reply to cc intl b06 plr-125985-11 date date ---------------------------------------------------------------------------------- legend taxpayer ----------------------------------------------------------------- parent --------------------------- law firm ------------------------------- accounting firm ------------------------ shareholder ----------------- date ------------------ date ------------------ date --------------------- dear ---------------- this replies to your letter dated date in which you request on behalf of taxpayer an extension of time under sec_301_9100-3 to file a form 4876-a election to be treated as an interest_charge_disc effective as of date the information submitted for consideration is substantially as set forth below plr-125985-11 taxpayer is a domestic_corporation wholly owned by parent a domestic_corporation parent is wholly owned by shareholder a u s resident individual taxpayer parent and shareholder each have a calendar taxable_year prior to date shareholder and parent consulted accounting firm about the tax advantages that interest charge domestic international sales corporations ic-discs may afford shareholder and parent then engaged accounting firm to design and implement an arrangement involving an ic-disc accounting firm engaged law firm to set up the ic-disc on date taxpayer was incorporated through the filing of its certificate of incorporation at all relevant times taxpayer was intended to be an ic-disc on date about a week after taxpayer was incorporated law firm sent parent documents relating to taxpayer’s establishment including a prepared form 4876-a to be signed and returned law firm advised taxpayer of the 90-day deadline for filing the form with the service to elect ic-disc status effective as of incorporation taxpayer believed the form had been timely filed however the form had only been signed and then placed in a file by a staff member of parent on date about ten months after taxpayer was incorporated accounting firm discovered in the process of preparing the return that form 4876-a had not been filed with the service accounting firm immediately informed parent and taxpayer of its discovery taxpayer soon found the form in its files law firm then prepared and submitted this ruling_request to the service for an extension of time to file form 4876-a for taxpayer's first taxable_year sec_992 provides that an election by a corporation to be treated as a disc shall be made by such corporation for a taxable_year at any time during the day period immediately preceding the beginning of the taxable_year except that the secretary may give his consent to the making of an election at such other times as he may designate temp sec_1_921-1t provides in part that a corporation electing ic-disc status must file form 4876-a and that a corporation electing to be treated as a ic-disc for its first taxable_year shall make its election within days after the beginning of that year sec_301_9100-1 provides in part that the commissioner in exercising the commissioner's discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i plr-125985-11 sec_301_9100-1 provides that a regulatory election is an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin for this purpose an election includes an application_for relief in respect of tax sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government based on the facts and representations submitted with taxpayer's ruling_request we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to file form 4876-a such filing will be treated as a timely election to be treated as an ic- disc for taxpayer's first taxable_year beginning date the granting of an extension of time to make the election is not a determination that taxpayer is otherwise eligible to make the election or to claim disc status or benefits the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-125985-11 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely ______________________________ christopher j bello chief branch office of the associate chief_counsel international enclosures copy of letter copy for sec_6110 purposes cc
